Per Curiam,
The propriety and correctness of the learned master’s recommendation, that the bill in this case be dismissed, are amply vindicated in his report. The sale of the ground rent in question was fully executed, by delivery of deed therefor and payment in full of the consideration money, more than two years and a half before the bill was filed. There was no intentional misrepresentation as to the quality of the ground rent, nor any fraud in the procurement or in the consummation of the sale thereof. The vendee had ample time and opportunity, before accepting the deed and paying the purchase money, to have ascertained whether the ground rent was irredeemable or not. He satisfied himself as to the goodness of the title, and in the same manner he might have been fully advised as to the quality of the rent. Moreover, the relief prayed for would not have restored the parties to their original position. But it is not our purpose to discuss the questions presented by the record. They have been satisfactorily disposed of by the learned master, and for reasons given in his report we think neither of the specifications of error should be sustained.
Decree affirmed and appeal dismissed with costs to be paid by appellant.